

115 HR 5290 IH: Federal Employee Bonus Disclosure Act
U.S. House of Representatives
2018-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5290IN THE HOUSE OF REPRESENTATIVESMarch 14, 2018Mr. Sanford introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 5, United States Code, to require the disclosure, public documentation, and
			 reporting of Federal employee bonuses, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Employee Bonus Disclosure Act. 2.Disclosure, documentation, and reporting of performance awards (a)In generalSubchapter I of chapter 45 of title 5, United States Code, is amended by adding at the end the following:
				
					4510.Disclosure, documentation, and reporting of performance awards
						(a)
 (1)Not later than 30 days after the end of fiscal year 2019 and each fiscal year thereafter, the head of each agency shall submit a report to the Director of the Office of Personnel Management describing each performance bonus awarded to an employee of the agency during the most recently ended fiscal year, the name of the employee receiving the bonus, and the amount of the bonus.
 (2)With respect to any performance bonus included in a report submitted under paragraph (1) that was equal to or greater than $10,000, the agency head shall include in the report a detailed description of the reasons why the bonus was awarded and the metrics used to determine that such bonus was appropriate.
 (b)Not later than January 1 of each fiscal year, the Director of the Office of Personnel Management shall—
 (1)publish, on the Office’s public Internet website, a list containing the name of any employee receiving a performance bonus in the most recently ended fiscal year, the agency that awarded the bonus, and the amount of the bonus; and
 (2)submit a report to Congress containing a list of each performance bonus awarded in the most recently ended fiscal year that was equal to or greater than $10,000, including the reasons why the bonus was awarded and the metrics used to determine that the bonus was appropriate, as provided under subsection (a)(2).
 (c)For purposes of this section— (1)the term agency has the meaning given such term in section 4501 and includes—
 (A)the United States Postal Service and the Postal Regulatory Commission; and (B)notwithstanding the matter following subparagraph (G) of such section, the Tennessee Valley Authority and the Central Bank for Cooperatives; and
 (2)the term performance bonus includes any performance-based bonus, including a bonus under this subchapter or section 5384. . (b)ApplicationThe amendment made by subsection (a) shall apply to any performance bonus (as that term is described in section 4510 of title 5, United States Code, as added by such subsection) made on or after the date of enactment of this Act.
 (c)Clerical amendmentThe table of sections for subchapter I of chapter 45 of title 5, United States Code, is amended by inserting after the item relating to section 4509 the following:
				
					
						4510. Disclosure, documentation, and reporting of performance awards..
			